DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-8) in the reply filed on 06/09/2021 is acknowledged. The traversal is on the ground(s) that further search of an additive manufacturing powder particle would not require further search. This is not found persuasive because there would be a search burden since the powder particle is classified in B33Y70/00.
The applicant also points out there is not a search burden for the second proposed method (Group III). Respectfully, this is not found persuasive because there would be a search burden since the method of Claim 16 does not require an object to be formed as it is merely a method of treatment of particles; thus, it can encompass further search into C23C4/134. 
The requirement is still deemed proper and is therefore made FINAL.

	Claim Interpretation	
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-8 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
Claim(s) 1-2, 5-6, and 8 are rejected under 35 U.S.C. § 103 and as being unpatentable over THOMAS (US-8927616-B2), hereinafter referred to as THOMAS, further in view of TSUTSUI (US-4867573-A), hereinafter referred to as TSUTSUI.

Regarding Claim 1, THOMAS teaches a method for additive manufacturing (THOMAS, sintering, Column 7 Line(s) 35-40) comprising: treating additive manufacturing powder particles with plasma radiation (THOMAS, plasma modification creates functional groups that include hydroxyls, carboxyls, ethers, and esters, Column 5 Line(s) 65-Column 6 Line(s) 20), and exposing the treated additive manufacturing powder particles to laser energy of an additive manufacturing process so as to fuse the treated additive manufacturing particles to each other (THOMAS, sintering, Column 7 Line(s) 35-40), where treating the additive manufacturing powder particles with the plasma radiation increases laser energy absorption of the additive manufacturing powder particles (THOMAS, Column 5 Line(s) 65-Column 6 Line(s) 20); wherein the plasma radiation treating the additive manufacturing powder particles depends on the laser energy of the additive manufacturing process  (THOMAS, , Column 8 Line(s) 10-30, Table 1 Column 11/12 O-X, Column 6 Line(s) 10-20, Column 6 Line(s) 30-45, Column 6 Line(s) 50-65, Column 7 Line(s) 5-20)
However, THOMAS is not explicit to the following limitation:
where treating the additive manufacturing powder particles with plasma radiation includes agitating the additive manufacturing powder particles with a mechanical vibrator, a sonic vibrator, or fluid agitation so as to physically change orientations of respective additive manufacturing powder particles relative to the plasma radiation;
TSUTSUI teaches a method of treating powder particles with plasma while stirring them with vibration (abstract), as well as the following limitation:
where treating the additive manufacturing powder particles with plasma radiation includes agitating the additive manufacturing powder particles with a mechanical vibrator (TSUTSUI, vibrating while stirring, abstract) or (The examiner considers that “or” requires only one limitation must be met.) fluid agitation (TSUTSUI, fluidized layer produced by vibration, Column 2 Line(s) 4-10) so as to physically change orientations of respective additive manufacturing powder particles relative to the plasma radiation (uniform treatment of functional groups, Column 5 Line(s) 35-50);
THOMAS and TSUTSUI are analogous in the field of treating powder particles with plasma. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify THOMAS'(s) plasma functionalization process with TSUTSUI'(s) vibration while stirring or fluidized layer produced by vibration, because this creates uniform treatment when functional groups are introduced to the surface of powder particles (TSUTSUI, Column 5 Line(s) 35-50). 
The examiner considers that although the inventions are not in the same field of sintering as the instant application, it is reasonably pertinent to the problem to be solved. Because TSUTSUI’(s) vibration while stirring or fluidization with vibration performs the function of uniform treatment of powder particles upon functionalization, (TSUTSUI, Column 5 Line(s) 35-50), the teachings of the reference would logically commended itself to the inventor’s attention in considering this reference into their invention as a whole. Please see MPEP 2141.01 (a) titled “Analogous and Nonanalogous Art”.
Regarding Claim 2, please see the rejection for Claim 1.  
Regarding Claim 5-6, please see the rejection for Claim 1.   
Regarding Claim 8, please see the rejection for Claim 1.
Regarding Claim 21, THOMAS teaches the method of Claim 1, wherein the additive manufacturing powder particles are one of polymer powder particles (THOMAS, Column 8 Line(s) 45-60, Column 6 Line(s) 20-30), polymer-coated metal powder particles (THOMAS, Column 9 Line(s) 55-65), ceramic powder particles (THOMAS, Column 35-50), and polymer-coated ceramic powder particles (THOMAS, Column 9 Line(s) 55-65). 

Allowable Subject Matter

Claims 3-4 and 7 are allowed because the plasma radiation that functionalizes the hydroxyl groups does not teach a carbon dioxide laser.

Response to Arguments
CLAIM REJECTIONS – 35 USC § 103
The examiner would like to thank the applicant for the amendments filed 10/05/2022.  

Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive.  Therefore, the 35 U.S.C. § 103 Rejections in the Non-Final Office Action of record are maintained.
Applicant's Remark: 
Thomas is silent with respect to additive manufacturing and additive manufacturing powder particles.
Examiner's Response: 
Respectfully, THOMAS teaches sintering to make a prosthetic device or other implant (Column 7 Line(s) 30-50). The polymeric article is described as having functional or reactive groups between the exterior surfaces or in middle portions or sections of the polymeric article (Column 4 Line(s) 60-Column 5 Line(s) 10). The functional groups may be selected from a number of reactive groups (Column 6 Line(s) 1-Column 10).  The polymeric modified molecules may be uniformly distributed throughout the article or in select regions or layers as desired or non-uniformly distributed (Column 6 Line(s) 10-20). The polymeric article is described as having a multilayered construct (Column 5 Line(s) 1-5). As the product appears to have these functional groups deposited in intermittent layers and non-uniformly distributed, this is an additive manufacturing process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TSUTSUI (US-4867573-A) teaches a powder treatment method where powders are treated with low temperature plasma while stirring them by vibration (abstract), the plasma treatment forms unspecified functional groups (Column 4 Line(s) 25-30). 
JOHNSON (US-5772855-A) teaches the introduction of functional groups such as hydroxyls, oxygen, ether, ketone to starting materials (Column 4 Line(s) 54 – Column 5 Line(s) 2) the liquid starting material is stirred with a magnetic stir bar (Column 6 Line(s) 35-55).
YANG (US-20050288813-A1) teaches a process of applying a directed energy source that is either a laser beam or a plasma (Paragraph(s) 0068) the powder is applied with ultrasonic or vibration waves (Paragraph(s) 0074) and materials with functional groups that are deposited (Paragraph(s) 0101).
O’NEILL (US-20090202739-A1) teaches a method of forming a polymeric coating on a substrate surface by plasma treating the mixture (abstract) the functional groups that are added are carboxylic acid groups, ketones, esters (Paragraph(s) 0041) particles are added to a plasma region through an ultrasonic nozzle (Paragraph(s) 0060).
VERHEYDE (US-20110223351-A1) teaches plasma treating a surface layer (abstract) the substrate is functionalized with carboxyl, hydroxyl, ether, and ester groups (Paragraph(s) 0025-0026, 0039-0041, 0057) then, there is a step of scanning a laser beam along the coating with laser cladding (Paragraph(s) 0029).
HOJO (US-20120267151-A1) teaches a process of coating and protecting microparticles with hydroxyl groups and carboxyl groups (Paragraph(s) 0032) metal microparticles can be exposed to plasma to generate polar functional groups such as a hydroxyl group or carboxyl group (Paragraph(s) 0130) then the metal particles are sintered (Paragraph(s) 0116). 
WALTERS (US-20130320274-A1) teaches a process of agitating particles as they are exposed to plasma (abstract) the particle surfaces are functionalized by choosing the appropriate gas (abstract) the agitation is performed with a vibrating vessel or drum (Paragraph(s) 0086).
MOMO (US-20140176076-A1) teaches functionalizing graphene oxide particles (Paragraph(s) 0168) with ultrasonic vibration and plasma (Paragraph(s) 0167) then forming a sintered body (Paragraph(s) 0207).
KITADA (US-20160243517-A1) teaches a plasma chemical synthesis process that adds functional groups such as ester, hydroxyl, and ethers (Column 3 Line(s) 1-20) the granular solid reactants are vibrated and exposed to plasma (Column 9 Line(s) 4-8) the plasma is generated by a light source such as a laser (Claim 15). 
ARAI (US-20160332370-A1) teaches a laser powder sintering method and a step of performing a surface modification treatment for generating or increasing the number of oxygen functional groups in a region irradiated by the laser before or after the step for providing material powder or before or after the laser irradiation step (abstract) and sintering the part (Figure(s) 3) the particles are conjoined while treated with plasma and does not motivate agitating mechanically as the layer is formed from this process.
NG (US-20170021419-A1) teaches the second heat source can be a second heat source such as a plasma point source (Paragraph(s) 0063) to sinter portions of the layer of feed material.
THOMAS (US-8927616-B2) teaches a process of forming polymer articles with plasma (abstract) and functionalizing them with hydroxyl, carboxyl, ether, or ester groups (Column 5 Line(s) 65-Column 6 Line(s) 20) the blended or unblended polymer powder may be consolidated through sintering (Column 7 Line(s) 35-40). 
CARTER (WO-2017011715-A1) teaches functionalized powder particles (Figure(s) 1).
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743